Oo SF SYN DBD A FSF WwW NF

le BN OND OUND ONO ONO eet
>:.lUfNUCllmUCUMCOOUMUONONDN Or DSO Sl re | hh OULU SAG ODN DO re lll

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 1 of 11

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NEW YORK LIFE INSURANCE
COMPANY,

Plaintiff,

V.

BRANDON GUNWALL; JEFFREY E.
SWENSON: and AMELIA BESOLA,
as Administratrix of the Estate of
Mark Lester Besola.

Defendants,

 

Civil Action No. 2: 19-cv-00226

DEFENDANT, AMELIA BESOLA’S
MOTION TO STAY PROCEEDINGS

 

 

 

Il. Request

1. Amelia Besola, Defendant, hereinafter “Ms. Besola,” through her attorney of
record, Desmond Kolke, respectfully requests this Court to Stay these
proceedings pending the outcome of litigation in regards to the Estate of Mark
Besola that is pending in Pierce County Superior Court that will have a significant

impact on the parties and this proceeding before the U.S. District Court of

Western Washington.

Amelia Besola Motion for

Stay of Proceedings - Page 1 of 4

Law Offices of Desmond D. Koike
1201 Pacific Ave., #600
Tacoma, WA 98402
(888) 631 - 6957

 

 
oOo fo SH OA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

. In this matter before the U.S. District Court of Western Washington, Ms. Besola

. On September 16, 2019, Mr. Gunwall, through his attorney of record, Daniel

. On September 26, 2019, the Pierce County Superior Court admitted the will

_ dated December 6, 2018 and named Eric Pula the Persona! Representative,

. In response to Pierce County Superior Court admitting the will dated December

. Ms. Besola now comes before this Court requesting a Stay of these proceedings

Amelia Besola Motion for Law Offices of Desmond D. Kotke

Stay of Proceedings - Page 2 of 4 (888} 631 - 6957

 

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 2 of 11

ll. Relevant Procedural History

has asked the Court to find that Brandon Gunwall and Jeffrey Swenson are
disqualified as beneficiaries to the New York Life Insurance Policy proceeds, by
virtue of meeting the definition of “abuser” or “slayer” of the Insured, Mark

Besola, under R.C.W. 11.84.010.

Walk, filed a Petition to Admit a Will in the probate of the Estate of Mark Besola
that is pending in Pierce County Superior Court under cause # 19-4-00616-6 that

would remove Ms. Besola as the administratix of the Estate of Mark Besola.

(Administrator), of the Estate of Mark Besola. (See Attached Exhibit A)

6, 2019 and appointing Eric Pula as Personal Representative, Ms. Besola
immediately filed a Petition to Contest the Will Dated December 6, 2019. (See

Exhibit B).

until the issue as to the identity of the personal representative of the Estate of
Mark Besola is resolved in the pending will contest in Pierce County Superior

Court.

1201 Pacific Ave., # 600
Tacoma, WA 98402

 

 
Oo 2 SN DB A F&F WW BF

wm NM MN NK Ye YY YB KY YP PO Be OR Se S| Re eS OO Stl Ell el
mo © *e SN DH TH FP WY HF OD ODO ee STD OOS UU LUO

 

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 3 of 11

Ili. ISSUE & ARGUMENT

1. Should the Court Briefly Stay These Proceedings Pending the Outcome of the

Will Contest in Pierce County Superior Court?

This matter should be stayed for the primary reason that the pending will
contest in Pierce County Superior Court will determine the identity of the parties
in the matter before this court. The result of the will contest in Pierce County
Superior Court will determine if Ms. Besola remains as one of the parties in this
matter, and therefore it is sensible that this matter should be stayed until it is
established who will be the personal representative of the Estate of Mark Besola.

This court has the authority to stay a case pending the outcome of another
court’s decision. The United States Supreme Court recognized the inherent
power of district courts “to stay proceedings in one suit until the decision of
another” in furtherance of the fair and efficient administration of justice. (Landis v.
N. Am.Co. (1936) 299 U.S. 248, 249, 254.) Justice Cardozo explained “the power
to stay proceedings is incidental to the power inherent in every court to control
the disposition of causes on its docket with economy of time and effort for itself,
for counsel, and for litigants.” (Id. at 254.) The Supreme Court delineated two
basic requirements for the grant of a discretionary stay. First, a party that seeks
such a stay “must make a clear case of hardship or inequity in being required to
go forward.” (Id.) Second, such a stay must have time limit that is reasonable
under the circumstances. (Id. at 257.) The high Court made it clear however,
there is nothing per se impermissible about staying a lawsuit until the outcome of

another related action has been determined. (Id. at 258.)

Amelia Besola Motion for Law Offices of Desmond D, Kolke

1201 Pacific Ave., # 600
Tacoma, WA 98402

Stay of Proceedings - Page 3 of 4 (888) 631 - 6957

 

 
Oo CO ss BO we Fe Be LN eS

Oo pb bb BO BO BO BH BO BD BRR ORD mmm ee
ce wo 2 SO DH OO SF YY NY YS SCS CO helUlUlGA LUN OUllCUCUSlUlULWwGeULULDN PUL lUDD

DATED THIS 27°" DAY OF September, 2019.

Amelia Besola Motion for Law Offices of Desmond D. Kolke

Stay of Proceedings - Page 4 of 4 (888) 631 - 6957

 

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 4 of 11

Additionally, the request for the stay of these proceedings has been
discussed with the attorney for Brandon Gunwall, Daniel Walk, and the attorney
for Jeffrey Swenson, Joseph Mattia, and it is the understanding of Ms. Besola,
that they are in agreement with the Motion to Stay these proceedings and will file
no objection to this request.

As aresult, Ms. Besola respectfully submits that all necessary elements
exist for a reasonable stay to be put in place in this matter.

IV. CONCLUSION & REQUEST

Based upon the foregoing, in the interests of justice, fairness, and judicial
economy, Ms. Besola respectfully requests the Court issue an Order staying all
proceedings in this case until the outcome of the Will Contest in Pierce County
under Cause # 19-4-00616-6 is known, or alternatively for a specified period of

time between 120 and 180 days.

/si Desmond Kolke
Desmond Kolke, WSBA # 23563
Attorney for Ms. Amelia Besola

1201 Pacific Ave., # 600
Tacoma,WA 98402

 

 
op OE,
forse

i
Pe

|

10
1
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Pagg 5 of 11
Exhibit 4
Page_| of >

Ce mon eso

19-4.00018-6 83882381 ORWPRSA 08-26-19
PIERCE COU

   
 

WASHI NGTON
aunty Clerk
DEPUTY

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF PIERCE

NO. 19-4-00016-6

In re the estate of:
ORDER: 1) ADMITTING WILL TO PROBATE;

MARK LESTER BESOLA, 2) REVOKING LETTERS OF ADMINISTRATION;
3) GRANTING LETTERS TESTAMENTARY OR
Deceased. LETTERS OF ADMINISTRATION WITH WILL
ANNEXED.

(PRopeseny

THIS MATTER having come on regularly for hearing before the above entitled Court on

 

 

the Petition of Brandon Gunwall requesting various relief and with the Court expressly finding as
follows:

1. ° The Decedent died while a resident of Pierce County, Washington, on January 1,
2019, leaving property in that County and State subject to probate.

2, The Last Will and Testament of the above-named Decedent, executed on December
6, 2018, is the Last Will and Testament of the Decedent and should be admitted to probate herein.

3. The Last Will and Testament of the above-named Decedent specifically states that
Amelia Besola shall not serve as the executor of his estate under any circumstances.

4, The Last Will and Testament of the above-named Decedent nominates Eric Pula to

serve as the Personal Representative of his estate. In the event that Eric Pula is unable or unwilling

MORTON 820 A" Siroat, Ste 600
ORDER ON PETITION TO ADMIT WILL, -]- McGOLDRICK Tecoma Wns : fen 98401
REVOKE LETTERS, AND ISSUE LETTERS prone at aw

ATTORHEYS at LAW Fax, chs) 272-4338

 

 
se Ee

10

1]

12

13

14

13

16

17

18

19

20

21

22

23

 

Case 2:19-cv-00226-RSL Document 35 Filed OSE oS feu

to serve, Kelly McGraw is named as the alternate Personal Representatives under the Last and
Testament of the above-named Decedent. Either party is to serve without bond and with
nonintervention powers.

WHEREFORE, having found the above, it is now therefore:

ORDERED, ADJUDGED AND DECREED that the Last Will and Testament of the
Decedent dated December 6, 2018, be and the same is hereby admitted to probate as the Last Will
and Testament of the Decedent.

It is further ORDERED, ADJUDGED AND DECREED that the Letters of Administration

issued to Amelia Besola on January 7, 2019 be and are hereby REVOKED pursuant to RCW

11.28.150. Awe THAT SHE SHAK. NOT Dispose oF , of OTHERWISE
TRANSFER, ANY FSTATE AssetTS EFfEctUE «mmEepATEry.
It is further ORDERED, ADJUDGED AND DECREED that the Clerk of the Court is

directed to issue Letters Testamentary/Betters-ofsrcimrinistratiensvith-Wt-Aerexed to

 

Efet¢c Pura upon filing their oath, to serve without bond and with

nonintervention powers.
Itis further ORDERED, ADJUDGED AND DECREED that Amelia Besola, having served

as the Administrator of the Estate of Mark Besola from January 7, 2019 to present, shall, within

ten (10) days of the-iseuanee-eRthis-Order, turn over all assets, property, papers, documents,
APPONSTMENT OF THE SttccEssoe EXtcvtoR,

financial information, and any and all other records of any kind belonging or relating to the Estate
of Mark -Besola, to the new Personal Representative or Administrator with Will Annexed

appointed herein. + AMELIA BESCLA Mary PET TiOw HE covet Fore MoREe TINE
ie sHE DETEQMines THAT TO BSE NECCESS .

It is further ORDERED, ADJUDGED AND DECREED that Amelia Besola, having served
as the Administrator of the Estate of Mark Besola from January 7, 2019 to present, shall, within

twenty-one (21) days of the 4ssuamee-of-thte-Order, prepare and deliver an inventory and
Afpoiurment °F THE SccESSoR EXETU TOR.

oe 920 "A" Street, Suite 600
g MORTON 0 Box 1529

ORDER ON PETITION TO ADMIT WILL, -l- w McGOLDRICK Tacoma, Woshingten, 98401
es , ATTORNEYS AT LA® Fax "3h S) a7 24396

REVOKE LETTERS, AND ISSUE LETTERS

 

 

 
—

10
11
12

13

22

23

 

 

Case 2:19-cv-00226-RSL Document 35 Filed GaxaTbit oh7 of 11

Page % of 3

appraisement in accordance with RCW 11.44.015 as well as a report pursuant to RCW 11.76.010
to the new Personal Representative or Administrator with Will Annexed appointed herein.

It is further ORDERED, ADJUDGED AND DECREED that

 

 

 

 

 

DONE IN OPEN COURT this Aa day of SeptembedA , 2019.

ae OURT COMMISSIONER

AO TEAA
PRESENTED BY:

FILED
IN COUNTY CLERK'S OFFICE

SEP 3 6 2019

PIERCE coi: INTY, WAS!
HINGTON
KEVIN STOCK, County Clerk

By EPuTy

DESMenD poee Ws BA » 2 asses

MORTON 820 "A" Street, Suite 600
ORDER ON PETITION TO ADMIT WILL, -1- if ni McGOLDRICK Tasos, a, Washingion 98401
REVOKE LETTERS, AND ISSUE LETTERS REM Ationnursat ise Fax: ees) 272-4999

 

 
ul

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 8 of 11
E-FILED

spe \ 2 IN COUNTY GLERK'S OFFICE
Exhi bit PIERCE COUNTY WASHINGTON
Page { of &y September 26 2019 2:15 PM

KEVIN STOCK
COUNTY CLERK
NO: 19-4-00016-6

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR PIERCE COUNTY

In the Matter of the Estate Of: PROBATE NO. 19-4-00016-6

PETITION OPPOSING THE PROBATE OF
MARK LESTER BESOLA, THE PURPORTED WILL DATED
Deceased. DECEMBER 6, 2018

 

 

Contestant, AMELIA M. BESOLA, opposes the probate of the instrument filed in this
court purporting to be the last will of MARK LESTER BESOLA, deceased, and for ground of
opposition alleges:

1. On January 1, 2019, the date of the Decedent’s death, Mark Lester Besola was a’
resident of Lake Tapps, Pierce County, Washington, leaving property in this state subject to
probate.

2. Amelia M. Besola, the contestant, is a sister of the decedent and as such heir is
interested in the will and estate of the decedent on the ground of being entitled to share in the

distribution of the decedent’s estate.

Page 1 of 4 LAW OFFICES OF DESMOND D. KOLKE
1201 PACIFIC AVE. #600

Estate of Mark Besola — Petition Oppastiig the Tacoma, WA 98402
Frobate of the Purported Will dated December 6, (888) 631 - 6957

 

 

 

 

 

 
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Page 9 of 11

exhibit 2
Page 5. of 7

3, On September 16, 2019, a motion was made to have a hearing on September 6, 2019 to
admit an instrument purporting to be the last will and testament of Mark Lester Besola, deceased]
dated December 6, 2018.

4. The decedent was not at the time of the execution of the instrument competent to make
a will. For over the past four to five years prior to the date of the decedent’s execution of the
purported will, the decedent had been so addicted to the excessive use of intoxicating liquors and
drugs that the decedent’s reason had been permanently impaired, and the decedent was not of
sound and disposing mind and memory.

5. On information and belief, the purported will of the decedent was not properly attested
and executed as a will. The named witnesses that alleged to have been in the presence of the
decedent at the time of the execution of the purported will are family members of the named
personal representative of the person named as executor of the purported will.

6. The purported will was made twenty-six (26) days prior to the decedent’s death oni
January 1, 2019.:

At the time of the making and execution of the decedent’s purported will the decedent was
in ill health, which in combination with the decedent’s addiction and excessive use of intoxicating
liquors and drugs, his mental faculties were considerably impaired. The decedent’s physical and
mental health had deteriorated rapidly over six months immediately preceding the time of the
alleged making and execution of the decedent’s purported will through to his death 26 days later.

In the time period leading up to the time of the alleged making and execution of the
decedent’s purported will and continuing through to after the death of the decedent, the decedent

relied heavily on Brandon Gunwall, Eric Pula, and Kelly McGraw to assist and handle most, if not

Page 2 of 4 LAW OFFICES OF DESMOND D. KOLKE
1201 PACIFIC AVE. #600

Estate of Wark Besola — Petthon OF osing the Tacoma, WA 98402
Kea ate of the Purported Will dated December 6, (888) 631 - 6957

 

 

 

 

 
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

Case 2:19-cv-00226-RSL Document 35 Filed 09 hibit Pai of 11
XHDDI

Page_“3 of _&
virtually all, of the decedent’s affairs including matters relating to personal maintenance, grocery
shopping, and the like, and financial matters.

During this period, the decedent’s physical and mental health continued to decline and in
combination with the decedent’s addiction and excessive use of intoxicating liquors, and drugs,
Brandon Gunwall, Enc Pula, and Kelly McGraw had almost unfettered control and influence over
the decedent’s mind, decisions and actions. This reached a point the last couple months of the
decedent’s life where the decedent did whatever Brandon Gunwall, Eric Pula, and Kelly McGraw
advised to told him to do, which included the making and execution of the purported will of the
decedent on December 6, 2018.

In essentially dictating the terms and provisions of the purported will, Brandon Gunwall,
Eric Pula, and Kelly McGraw took advantage of the decedent’s extreme trust and confidence in|
and dependence on Brandon Gunwall, Eric Pula, and Kelly McGraw, and, by so doing, was able
to and did substitute their will and desires for that of the decedent. This is exemplified by the
provisions in the will that benefitted Brandon Gunwall, Eric Pula, and Kelly McGraw at the
expense of the decedent’s heirs and previously named beneficiaries, At the time of the making
and execution of the purported will dated December 6, 2018, the decedent was therefore not acting
of his own free will, but was simply responding completely to the dictates and influence of
Brandon Gunwall, Eric Pula, and Kelly McGraw. As a direct result, the purported will of the
decedent wa not the free and voluntary act of the decedent, but was procured by the undue
influence of Brandon Gunwall, Eric Pula, and Kelly McGraw.

7. Based on information and belief Brandon Gunwall and/or Eric Pula are disqualified as
the beneficiary to the Policy, by virtue of meeting the definition of “abuser” or “slayer” of the

Insured under R.C.W. 11.84.010. Under R.C.W. 11.84.040, a slayer or abuser is deemed to have

Page 3 of 4 LAW OFFICES OF DESMOND D, KOLKE
1201 PACIFIC AVE. #600
Estate of Mark Besole — Petition Copposing The Tacoma, WA 98402

Probate of the Purported Will dated December 6, (888) 631 - 6957

 

 

 

 

 

 

 
10
ll
12
13

14

18
19
20
21
22
23
24
15
26
27
28

29

 

Case 2:19-cv-00226-RSL Document 35 Filed 09/27/19 Pa

Exhibit
Page

 
  

predeceased the decedent as to property that would have passed to the slayer or abuser and that
pursuant to R.C.W. 11.84.100 (1), such property is payable to the Estate. R.C.W. 11.84.100.
WHEREFORE, the Contestant, Amelia Besola, prays that:

A. The Court enter a Temporary Order restricting the disbursement and distribution of any
assets of the decedent’s estate without approval of the court.

B. The Court make and cause to be entered a formal Order that the purported will dated
December 6, 2018 be denied probate on the basis that the decedent did not have the
competency; was not properly executed; was created under restraint or undue influence
or fraudulent representation; or for any other cause affecting the validity of the purported
will or any part thereof.

C. The Contestant be awarded costs including attorney’s fees; and

D. The Contestant be awarded such other and further relief as the court deems just and

proper.

Signed at_Tacoma, WA , this day of September 26, 2019.

eS

Desmond Kolke, WSBA # 23563
Attorney for Amelia M. Besola, Contestant

Page 4 of 4 LAW OFFICES OF DESMOND D. KOLKE
120] PACIFIC AVE. #600
efticn spposing ie Tacoma, WA 98402

State of Wark Besola — Feb
HS ate of the Purported Will dated December 6, (888) 631 - 6957

 

 

 

 

 
